Case 4:17-cv-02818 Document 38-47 Filed on 01/16/19 in TXSD Page 1 of 25




      EXHIBIT Y




                                                         APPENDIX 0410
    Case
    Case 4:17-cv-02818
         4:17-cv-02818 Document
                       Document38-47 FiledinonTXSD
                                30-1 Filed     01/16/19 in TXSD Page
                                                    on 12/12/18 Page 12 of
                                                                        of 24
                                                                           25




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

RELIASTAR LIFE INSURANCE                           §
COMPANY,                                           §
                                                   §
          Plaintiff,                               §
                                                   §
V.                                                 §            Case No. 17-cv-2818
                                                   §
TRANG VU,                                          §
P.T., a minor, and D.T ., a minor,                 §
                                                   §
          Defendants.                              §

                       EXPERT WITNESS REPORT OF JAMES BINFORD


     I.       QUALIFICATIONS

              My name is James Binford.       I am a resident of Harris County, Texas.           I am a
     retired Homicide Detective who served the Houston Police Department for 40 years
     (1970- 2010), with 33 of those years assigned to the Homicide Division 1 .              During
     those 33 years, I personally worked and investigated all, or part of, approximately
     3,500 major crime cases. Throughout that time, I became the division's senior
     detective I sergeant serving the longest of anyone in that role and capacity. and
     oftentimes referred to as Mr. Homicide.2 Most of the 3500 cases involved Murder,
     but also encompassed Assault to Murder, Major Assaults, Rape Murder and other
     crimes of violence , with dozens of murders involving abusive partners.


              I have testified, under oath, in countless local, state, and federal trials. I have
     testified before state and federal grand juries, and in many other legal hearings. It is
     an estimate that I have testified under oath at least 1000 times over the course of my



1James Binford's professional resume is attached to this report.
2 Houston Chronicle, Copyright 2007, Published Saturday, April 21 , 2007, Legendary "Mr. Homicide '
retires from HPD by Lindsay Wise (attached herein).


                                                                                                      1
                                                                      EXHIBIT

                                                                I !\             APPENDIX 0411
Case
Case 4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 FiledinonTXSD
                            30-1 Filed     01/16/19 in TXSD Page
                                                on 12/12/18 Page 23 of
                                                                    of 24
                                                                       25




 life time. The bulk of my testimony has been in Texas state district courts as a fact
 witness on investigations I conducted , but oftentimes, testimony was offered by the
 prosecutor, and sometimes the defense attorney, as an expert witness in the field of
 criminal investigations, specifically homicide investigations. In all of those cases,
 notice was filed with the Harris County District Clerk's office pursuant to Article
 39.14(b) (1999] of the Texas Code of Criminal Procedures.


        After honorably retiring from the Houston Police Department. I served for
 approximately 3 years as the lead investigator with a Special Pro Tem Prosecution
 effort in Harris County, Texas. The Pro Tern Attorneys and I were appointed by the
 Administrative Judge over District Courts to investigate and prosecute an extremely
 complicated embezzlement, theft, and public corruption matter involving
 investigators with the Harris County District Attorney's Office. I testified as an
 expert witness in that state grand jury investigation, which led to the felony
 indictment of Dustin Deutsch. Ultimately, that investigation resulted in successful
 federal prosecution of D .A. Investigator Lonnie Blevins, (USA v. Blevins; Cause No.
 3:13-cr-0003) and state court trial conviction of D. A. Investigator Dustin Deutsch,
 (State of Texas v. Dustin Deutsch, 183rd District Court, Cause No's 1449535 &
 1449536).


        I currently hold numerous State of Texas Private Security licenses as a
 Private Investigator, Commissioned Security Officer, and Personal Protection Officer
 (Registration# 11333601 & 11333602). I am in good standing with the Texas
 Department of Public Safety, Regulatory Services Division, that monitor and control
 these licenses.


        During the past five years, I have consulted as an expert witness in numerous
 matters, including providing expert witness testimony In the Estate of Patrick Wayne
 Wright, Presumed Deceased, in the Probate Court No. 1, Harris County Texas
 (Cause #430719 - Missing Person Presumed Deceased); the State of Texas v.




                                                                                         2


                                                                      APPENDIX 0412
Case
Case4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 FiledinonTXSD
                            30-1 Filed     01/16/19 in TXSD Page
                                                on 12/12/18 Page 34 of
                                                                    of 24
                                                                       25




 Ryan Abner Burgs, in the 232nd District Court, Harris County, Texas (Cause
 #1412867 - Murder). and before the grand jury in State of Texas v. Ana Gonzalez-
 Angulo, in the 248fh Judicial District Court, Harris County, Texas (Cause No.
 1389543 - Aggravated Assault with a Deadly Weapon). I am currently being
 compensated as a consulting expert in other death cases in Texas that are expected
 to go to trial.

 II.     ASSIGNMENT

         During the fall of 2018, I was contacted by Attorney John W. "Billy" Belk. Mr.
 Belk and I previously served as homicide detectives together between 1983 through
 2007. Mr. Belk informed me that he and Attorney Megan Moore, of Rusty Hardin &
 Associates LLP, were appointed by Federal Judge Melinda Harmon as ad litem
 attorneys to represent the minor children of Tuyet Tran,                            in
 this matter pending in federal court. The minor children were currently in the care
 and supervision of the Texas Department of Family and Protective Services (State of
 Texas - CPS). I learned that the minor children's mother was murdered shortly after
 the children were removed from their home. The murder investigation is still open
 and active, and no one has been criminally charged .


         I have been engaged by the law firm of Rusty Hardin & Associates, LLP, to
 review the circumstances surrounding the death of Tuyet Tran and provide my
 expert opinion concerning my review of the homicide investigation, child custody
 litigation, filed divorce, and other related matters and materials.

 Ill.    INFORMATION AND DOCUMENTS RELIED UPON

         In conducting the analysis to formulate my expert opinions, I have reviewed
 and considered the following documents:

         1. Confidentiality & Protective Order
         2. Milleni's Answers to 1st Set of Rags and Rf Ps
         3. 4Cs Family Evaluation (TRAN 430-442)



                                                                                          3




                                                                       APPENDIX 0413
Case
Case 4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 FiledinonTXSD
                            30-1 Filed     01/16/19 in TXSD Page
                                                on 12/12/18 Page45 of
                                                                   of 24
                                                                      25




       4 . Texas SOS Filings for Signature Beauty Show/SBS Beauty LLC
       5. Affidavit of Shayolonda Herron (TRAN 1187- 1193)
       6 . Two (2) Affidavits of Tuyet Tran (TRAN 6-7 & 1369-1375)
       7. Transcript of 7/07/15 Show Cause Hearing




                                     &
                                     -
       8. Houston Police Dept. Investigation Report (TRAN 1438-1463)
       9. Milleni's "Parent Petition" dated 7/03/15
       10.Milleni's letter to "Boy         dated 7/06/15
       11 . Millen i's sketch of murder scene
       12. Final Decree for Termination [of Parental Rights]
       13. Reliastar application documents on Tuyet Tran's life insurance policy
       14. Reliastar Transfer of Ownersh ip
       15. Reliastar approval of reinstatement
       16.Pages from TDFPS file (TRAN 150-151)
       17. Page from TDFPS file (TRAN 219)
       18. Pages from TDFPS file (TRAN 251 -252)
       19.Page from TDFPS file (TRAN 167)
       20. Page from TDFPS file (TRAN 184)
       21 . Email from Gilbert to Dan Phi re email from Armstrong (TRAN 1368)
       22. Page from TDFPS file (TRAN 245)
       23. Emails between Mangram at TDFPS & Trang Vu (TRAN 474)
       24. Cypress Psychological Center Evaluation of Trang Vu (TRAN 423429)
       25. Pages from TDFPS file - Intake Narrative (TRAN 137-153)
       26. Page from TDFPS file (TRAN 166)
       27. Page from TDFPS file (TRAN 214)
       28. Pages from TD FPS file (TRAN 227-.228)
       29. Millen i's Petition to Change Name & Final Order
       30. Photos produced by Milleni of family & salon
       31. HPD Polygraph Report of Milleni (TRAN 1464-1467)
       32. Minor Defendants' Answer & Cross Claim
       33. Minor Defendants' Responses to Milleni's Interrogatories




                                                                                   4




                                                                  APPENDIX 0414
Case
Case 4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 FiledinonTXSD
                            30-1 Filed     01/16/19 in TXSD Page
                                                on 12/12/18 Page 56 of
                                                                    of 24
                                                                       25




        34. Crime Scene photos
        35. Transcript of 6/23/16 Hearing
        36. HCIFS A utopsy Report ML 15-2613
        37. ML 15-2613 Autopsy Photos

 IV.    PURPOSE AND SUMMARY

        During my initial review of the aforementioned materials. I learned that the
 Texas Department of Family and Protective Service, in Harris County, Texas had
 become involved in an investigation where                    (10 years of age) had
 fought and then choked another student in his school classroom . That encounter
 caused injury to the other child and school officials initiated an investigation. During
 the investigation by local school officials of that separate event they had reason to
 believe that -         had learned to choke his adversary by watching his father
 choke and beat his mother during fights and even minor arguments at their home.
 There was also an obligation by school officials to report the incident to authorities.


        As is standard protocol, the Texas Department of Family and Protective
 Services initiated an inquiry . I learned that during the inquiry, the matter was
 escalated into an official investigation of alleged domestic abuse at the hands of
 Trang Vu. As a result of the CPS investigation,                              were
 removed from their home and placed into state custody.       A short time after the
 state removal of the children, and during the second phase of CPS involvement the
 children's mother, Tuyet Tran , was found beaten to death at her place of business.
 During the course of the Homicide investigations, the children's father, T rang Vu
 became "a person of interest" and ultimately a suspect in the murder because of the
 admitted domestic abuse prior to the murder, and other circumstances including
 motive. opportunity, deception, and inconsistencies in his prior and subsequent
 statements made related to the abuse. I learned, that as the investigation continued ,
 a large life insurance policy, ($275,000) on the life of Tuyet Tran . through Reliastar




                                                                                           5



                                                                      APPENDIX 0415
Case
Case4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 FiledinonTXSD
                            30-1 Filed     01/16/19 in TXSD Page
                                                on 12/12/18 Page 67 of
                                                                    of 24
                                                                       25




 Life Insurance Company, had been discovered and that the suspect, Trang Vu , is
 the sole beneficiary.


        The murder investigation of Tuyet Tran is currently being handled by the
 Houston Police Department. Detective Wendell Gilbert is the lead investigator. A
 year later Mr. Vu relinquished parental rights of the protected children, -
 -          Custodial and relocation issues are being handled by The Texas
 Department of Family and Protective Services (CPS).


        Attorneys Moore and Belk have been assigned by the Court, as ad litem
 protectors, to represent the minor children ,                          , concern ing the
 beneficiary rights of the life insurance policy benefits. Mr. Vu is contesting the
 litigation and is asserting primary beneficiary rights to the insurance proceeds.


        I have been retained to review the known facts of the life and death of Tuyet
 Tran, as discerned from the documents provid,ed, and to attempt to develop a
 suspect, motive, and reason for her death. I have also agreed to offer expert
 witness testimony concerning my opinions related to this review.


        I was asked, and directed by Attorney Belk, to go into the investigation with
 an open mind, looking for other plausible, possible, and/or probable suspects and to
 bring Tuyet's death into finer focus. I was asked to develop and give an
 independent opinion of my findings. I agreed to enter the matter with an open and
 objective mindset. Concerning compensation for my efforts, I will also receive a flat
 fee of $5,000.00 for my work on this matter. My testimony is based on my expertise
  as a homicide investigator; my general knowledge of domestic violence; my
 experience as a crime scene investigator; my review of the materials provided; and
  my attendance and observations during the deposition of Trang Vu (aka: Itani
  LosAngel Milleni). I have also reviewed documents of statements made by Mr. Vu
  which included prior inconsistent statements.



                                                                                            6



                                                                      APPENDIX 0416
 Case
 Case4:17-cv-02818
      4:17-cv-02818 Document
                    Document38-47 FiledinonTXSD
                             30-1 Filed     01/16/19 in TXSD Page
                                                 on 12/12/18 Page 78 of
                                                                     of 24
                                                                        25




   V.      CRITICAL REVIEW


           1. Trang Vu and Tuyet Tran's marriage likely began as a sham.

                                       are the children of Trang Vu (male 45 years of age)
   and Tuyet Tran (female 48 years of age). Both Trang Vu and Tuyet Tran were born
   in Vietnam. Trang Vu immigrated to the United States during the 1980's and settled
   in Orlando, Florida, with his extended family.       At some point he returned to Vietnam
   to meet Tuyet Tran, whom he married within a few days, and they returned to the
   United States.     Trang Vu had been told, via a telephone conversation, with his
   sister who was still in Vietnam, that a woman whom he had not previously met,
   Tuyet Tran , wanted to get married. Trang Vu flew to Vietnam and met Tuyet Tran .
   He testified that he met and first spoke to Tuyet when he arrived at the airport in
   Vietnam. Several days later they were married, and Vu brought Tuyet with him to
   the United States.


           I have learned, and noted many times, during my years of investigating
   violent crimes in the Vietnamese community that the practice of chain migration, also
   known as family reunification under federal law. is the process by which green card
   holders or legal U.S. residents may sponsor a family member for immigration to the
   United States. 3 It is common for some Vietnamese immigrants, after they have
   achieved America citizenship, to return to Vietnam and accept money to marry a
   person and then return with their new spouse to gain United States citizenship for
   them.    These sham marriages have always been hard for authorities to detect and
   prove. In my opinion, Trang Vu and Tuyet Tran entered into a loveless. sham
   marriage to make Tuyet a citizen .       This behavior would show an earlier deceitful
   and criminal manner in Vu's thinking and mindset - the same that would entertain
   the idea of a cashing in on the life insurance proceeds from Tuyet Tran's death.



' What is 'chain migration·· CBS NEWS. January 29. 2018. See https:/twww.cbsnews.com/news/what-is-
chain-migration-definition-visa-trum0:administration-family-reunification/



                                                                                                     7



                                                                             APPENDIX 0417
    Case
    Case4:17-cv-02818
         4:17-cv-02818 Document
                       Document38-47 FiledinonTXSD
                                30-1 Filed     01/16/19 in TXSD Page
                                                    on 12/12/18 Page 89 of
                                                                        of 24
                                                                           25




           In his deposition. Trang Vu also detailed how he and Tuyet Tran had spoken
     of, and tried to carry out, a subterfuge in which they get a divorce so that the CPS
     case would go away. He also detailed a conversation (in which he sought an
     attorney's advice) where he and Tuyet would get a divorce and go to Vietnam and
     accept $50,000 (each) to marry other partners, and then return them to the United
     States for citizenship in a sham marriage scheme. 4 These facts, if true, also
     suggest that Trang Vu and Tuyet Tran's marriage was not a love match.


            Nor did Vu seem to particularly admire or respect his wife. After traveling in
     the United States, Trang Vu and Tuyet Tran settled in Houston, Texas. Trang Vu
     claims to have graduated from a college in Florida. Trang Vu later would report, and
     repeat in other reports, that Tuyet Tran operated poorly on her 5th grade level
     education. A review of records showed that Trang looked down on his lower-
     educated spouse. According to Vu , that lack of education was one of the reasons
     why his wife could not do a good job of raising their children.
     Vu's criticism of his wife's intellect came before and after the tragedy of her death.

            2. Vu's volatile nature on full display during CPS investigation.

            After learning of the dangerous home environment                                       were
     subjected to, school officials notified the Texas Department of Family and Protective
     Services. This is a common referral through Child Protective Services, but this
     matter was of a heightened concern because of the degree of violence that was
     claimed by                           and the acting out by -                at school.


            I learned that Ms. Shayolonda Herron, of Texas Department of Protective
     Services, was assigned to the case by that agency. During the scope of my review,
     I have examined her report and find it to be thorough , insightful. and well thought
     out. It appears to be a complete report. Based on my review. Ms. Herron's


~ In fact, Vu later admitted during his deposition testimony that he very recently engaged in another short-
term marriage with a similar scheme used to marry Tuyet Tran. However, the recent short-term marriage
failed after just a few short weeks because of incompatibility, according to Vu's testimony.

                     -------                --    -----
                                                                                                           8




                                                                                     APPENDIX 0418
Case
 Case4:17-cv-02818
      4:17-cv-02818 Document
                     Document38-47
                              30-1 Filed on  01/16/19
                                         in TXSD      in TXSD Page 10
                                                   on 12/12/18     9 ofof24
                                                                          25




   investigation was impeded by what appeared to have been a purposeful
   noncompliance and resistance of the complete process by Trang Vu . Vu exhibited a
   volatile nature during the CPS inquiry.


             During CPS's initial contact. the agency's goal was to determine the safety of
   the children . Trang Vu resisted CPS's investigation, including by keeping -
   -             away from Ms. Herron, keeping the children out of school, not answering
    or responding to mailed notices, and finally encouraging a friend and renter (Robbins
   Mitchell) in his home to try to intimidate and control Ms. Herron's official actions
    when she attempted to interview each child separately and apart from Mr. Vu .


             On June 5, 2015, Ms. Herron went to the Vuffran home5 and met with Mr. Vu.
    Vu attempted to dominate the interview and announced that he had video recordings
    going and that the CPS worker would not be allowed to speak with his children
    privately without Vu 's presence. At some point during this meeting a friend (and
    renter) of Trang Vu, later identified as Robbins Mitchell, entered into the
    conversation and started yelling at Ms. Herron.                   Mitchell closed into Ms. Herron's
    personal space and started yelling into her ear that she," was nothing but a coward".
    Mitchell would refuse to back away and continued to yell at Ms. Herron. After seeing
    the situation was escalating and deteriorating, Ms. Herron wisely ended the
    attempted interview and walked away from the house.                        Robbins Mitchell continued
    to yell at her and call her a coward .


             It should be noted that not only did                                , and Tuyet Tran have to
    deal with Trang Vu's anger and instability, but also with Vu's tenant, Robbins
    Mitchell.




s At the time, Trang Vu, his wife Tuyet Tran, and their two children lived at 9226 Sand stone Street, Houston, Texas,
77036.

                                             ---··-·--           ---·--·-------·· --·          .....
                                                                                                                    9




                                                                                           APPENDIX 0419
    Case
    Case 4:17-cv-02818
         4:17-cv-02818 Document
                       Document38-47 FiledinonTXSD
                                30-1 Filed     01/16/19 in TXSD Page
                                                    on 12/12/18 Page 10
                                                                     11 of
                                                                        of24
                                                                           25




             Because of the volatile and uncooperative responses of Trang Vu (and his
     friend and renter Robbins Mitchell) and the reports of pervasive domestic abuse,
     CPS officials quickly moved to have                                                 taken into protective
     custody.


             On June 24, 2015, Harris County Constables and CPS officials coordinated to
     remove                               from their home.           During the service of that Writ,
     officers were forced to arrest Robbins Mitchell for interfering with A Public Servant
     during the commission of their duties. After the removal of                                                 on
      June 24, 2015, the investigation by CPS continued .

             3. Claims of domestic violence substantiated

             While reviewing Ms. Herron's report, I noted that she made her initial attempts
      to learn of the safety of                                 after May 14, 2015. Over the next two
      weeks , Ms. Herron made numerous attempts to speak with
      parents, to no avail. During a June 3, 2015 telephone conversation with Ms. Herron,
      Tuyet Tran, mother of the children, spoke of her fear of her husband and that she
      was, "scared to speak with me". 6 It is my opinion that Tuyet Tran was afraid to
      cooperate with the Department of Family and Protective Services in their CPS
      investigation concerning the safety of the children. because she feared the
      consequences and her husband's unpredictable response .


             Ms. Herron had knowledge of the report Trang Vu had hit the mother (Tuyet
      Tran), including beating her with a chair. According to Ms. Herron's report, "the
      mother is fearful of reaching out for help, as she does not want the father to retaliate
      against the children ."




6
  Accord ing to the Office of Just ice Programs, Bureau of Justice Sta tistics, United States Department of Justice,
"Intimate partner violence against women declined from 1993 through 1998.'' however, "One- third of all
murdered females were killed by partner. · Intimate Partner Violence. May 17, 2000
http://www.bjs.gov/index.cfm?ty=pbdetai1&iid=608



                                                                                                                       10



                                                                                               APPENDIX 0420
Case
Case 4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 FiledinonTXSD
                            30-1 Filed     01/16/19 in TXSD Page
                                                on 12/12/18 Page 11
                                                                 12 of
                                                                    of24
                                                                       25




            At one point during May of 2015, I noted that Ms. Herron was able to make an
   appointment with Tuyet Tran to speak to her about the children's wellbeing , but that
   appointment was broken by Tuyet Tran . Tuyet Tran would later tell Ms. Herron
   repeatedly that she was afraid of her husband, Trang Vu .


            On June 4 , 2015, Ms. Herron, along with an interpreter, spoke with Tuyet at
   her workplace. Tuyet spoke of her fear of her husband and his abuse towards her.7


            Trang Vu would later admit to CPS, Houston Police, and in various legal
   proceedings that he was violent to his wife and would strike, beat, and choke her. 8


            In a sworn statement, given on July 7, 2015, Tuyet Tran gave several
    examples and incidents where she was beaten , choked and threatened. She told of
    calling the police. but her husband was never arrested. She also stated among
    other things that her husband was "abusive and a control f reak." She also said, "He
    has physically and verbally abused me for the last 8 years. He beats me, hits me,


7 " ..• (G]ender affects the use of violence to control one's partner in heterosexual relationships simply

because of average sex differences in size and strength . The use of violence as one tactic in an attempt
to exercise general control over one's partner requires more than the willingness to do violence. It
requires a credible threat of a damaging violent response to noncompliance. Such a threat is, of course,
more credible coming from a man than a woman simply because of the size difference in most
heterosexual couples." A Gender Theory of Domestic Violence (Intimate Terrorism).
http://www.womenssupportproject.co.uk/userfiles/file/resources/nationalresources/lntimate%20Terrorism .
%20Johnson.pdf
8 ·strangulation, defined as cutting off air supply or blood circulation by applying pressure to the neck, can
lead to neurological damage within seconds and death in under five minutes. It's one of the most lethal
forms of domestic violence, and depressingly common: Studies suggest anywhere from 10 to 68 percent
of abused women have been strangled. When men strangle, experts say, they're broadcasting their
capacity to kill. Thanks to years of research, we now know that strangulation is one of the best predictors
of a future homicide in domestic violence cases. A 2008 study found that 43 percent of women murdered
in domestic homicides and 45 percent of attempted murder victims had been strangled in the past year by
their abusive male partners. If a woman has been strangled . she is seven times more likely to become a
homicide victim . "The minute you put pressure on someone's neck. you are really announcing that you
are a killer,· said Gael Strack, a former domestic violence prosecutor in California who is now one of the
nation's leading strangulation experts." A Legal Loophole May Have Cost This Woman Her Life. By
Melissa Jeltsen, Jan. 18, 2016 Huffington Post. https://www huffingtonpost com/entry/ohio-stranqulation-
felony us 56153530e4b0fad1591a36bf




                                                                                                           11



                                                                                     APPENDIX 0421
    Case
    Case 4:17-cv-02818
         4:17-cv-02818 Document
                       Document38-47 FiledinonTXSD
                                30-1 Filed     01/16/19 in TXSD Page
                                                    on 12/12/18 Page 12
                                                                     13 of
                                                                        of 24
                                                                           25




      and destroys our personal property. In or about 2009, he threw a chair at my head
      because I was working and I could not go home early. When I got home, he choked
      me9 and I called the police." During Vu's recent testimony under oath at his
      deposition, he acknowledged grabbing his wife around the neck out of frustration.


               In an August 21, 2015 interview, Officer Gilbert learned from Trang Vu that
      uniformed police had been called at least five times because of accusations of
      domestic violence. However, Vu was never arrest for assaulting Tuyet.                It is my
      opinion that an accurate number of the beatings of Tuyet Tran by Trang Vu will
      never be known, even though Tuyet Tran documented a number of instances of
      abuse, and Trang Vu readily acknowledged beating his wife. Interestingly, Tuyet
      Tran's autopsy report notes many healing scabs on her back and abdomen, an
      indication of systematic victimization from domestic abuse. "A victim who is
      repeatedly assaulted either by threats or direct physical attacks may be exposed to
      more severe intimate partner violence than someone who experiences a single
      victimization, all else being equal."10


               No review of the final six weeks of Tuyet Tran's life would be complete,
      however, without noting her chilling statement to Ms. Herron during a June 4, 2015
      interview when, among other statements of fear, she said "something is wrong with
      his mind".    Tuyet Tran was speaking of her husband, Trang Vu. She continued in
      that interview by stating that she "always was telling her husband that he needs
      help".



9
 Strangulation is recognized by experts as a major red flag in domestic violence situations. A woman
who has been strangled by an intimate partner is seven times more likely to become a homicide victim
down the line. One study found that 43 percent of women killed in intimate partner homicides had been
strangled in the past year by their abusive male partner. This is Not a Love Story: America's Deadly
Domestic Violence Problem. by Melissa Jeltsen, The Huffington Post.
https://testkitchen.huffinqtonpost.com/this-is-not-a-love-story/#

10 Intimate Partner Violence; Attributes of Victimization, 1993-2011 , November 2013, U.S. Department of
Justice, Office of Justice Programs, Bureau of Justices Statistics, Special Report.
https:/lwww.bjs.gov/content/pub/pdf/ipvav931 1.pdf



                                                                                                        12



                                                                                  APPENDIX 0422
 Case
 Case 4:17-cv-02818
      4:17-cv-02818 Document
                    Document38-47 FiledinonTXSD
                             30-1 Filed     01/16/19 in TXSD Page
                                                 on 12/12/18 Page 13
                                                                  14 of
                                                                     of24
                                                                        25




            Based on my experience in homicides involving domestic violence, it is my
     opinion that there were several factors affecting Tuyet Tran's ability to cope with or
     escape from the domestic violence. Those factors included, but are not limited to:
     1) a marriage that likely started as a business relationship; 2) few, if any, monetary
     resources11 ; 3} a language barrier with her limited ability to speak English: 4) no
     family support network in the immediate area 12 ; 5) no friends in area she could list as
     a reference; 6) a very controlling and dominating husband; 7) a violent husband who
     had beaten her often in the past; and, 8) lack of arrest and police action when called
     to their home over repeated beating issues.13


             It is my opinion that because of the well-established pattern of domestic
     abuse, facts known and observed before Tuyet Tran's murder, her death was
     predictable and preventable had persons with knowledge of the abuse reported Vu's
     conduct to the appropriate authorities, who could have taken action to protect her.
     During the months leading up to Tuyet's death, Trang Vu's actions towards his wife
     and children can only be described as. among other things, controlling, bully-like,
     volatile and dangerous. 14


             When                                     were removed from Trang Vu's home. Tuyet
     Tran used that opportunity to move out and separate from her husband. She



11 For example, the gender gap in wages can create an economic dependency that enhances men's
control over wo men and contributes to women's entrapment in abusive relationships.
12 According to CPS records, t he closest blood relative lived in the state of Florida.
13 "The criminal justice system , heav ily dominated by men. and involving a culture of masculinity that has
not always been responsive to the problems of wo men experiencing intimate terrorism, which was often
treated as if it were situational couple violence.· Buzawa. Eva Schlesinger. 2003 Domestic Violence:
The Crim inal Justice Response. Thousand Oaks, CA: Sage.
http://www.womenssupportproject.eo.uk/userfiles/file/resources/nationalresources/lntimate%20Terrorism.
%20Johnson.pdf
14
   HExperts consider intimate partner homicides among the most predictable and preventable of all murders
because they tend to follow w ell-est ablished patterns." HMore w omen are killed by intimate partners in the
United States than by any other group of people. It's not strangers, friends or acquaintances who pose the biggest
t hreat to women's lives: It's the men they date and marry." This is Not a love Story: America's Deadly Domestic
Violence Problem, by Melissa Jeltsen, The Huffington Post. https://testkltchen.huffingtonpost.com/this-is-not-a-
love-story/1#



                                                                                                               13



                                                                                         APPENDIX 0423
Case
Case 4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 FiledinonTXSD
                            30-1 Filed     01/16/19 in TXSD Page
                                                on 12/12/18 Page 14
                                                                 15 of
                                                                    of 24
                                                                       25




     established temporary residence at a friend's home but failed to establish a safety
     plan. 15


                It is noteworthy that                      and Tuyet Tran expressed concerns and
     fear about Trang Vu's volatile behavior. According to a report released by the
     Centers for Disease Control and Prevention, "over half of the killings of American
     women are related to intimate partner violence, with the vast majority of the victims
     dying at the hands of a current or former romantic partner. 16


                In an effort to try and develop a suspect in Tuyet Tran 's death her very words
     ring loudly when she stated," He has a gun, and I am afraid for my body and my
     children every time he has a hot temper that he might use it and shoot me." During
     my many years of police service, I saw many battered women who were afraid to file
     charges because they had no support system and wanted the police to make the
     batterer stop the beatings, without having to take official legal action. It is my
     opinion that Tuyet Tran was afraid to file domestic violence charges against Trang
     Vu because of the fear, and the probable reality, that she had no support system to
     protect her.




15 uwe tell women repeatedly to leave the abuser, leave the abuser, leave the abuser, but when she does she
increases her risk of homicide," said Susan Sorenson, a professor of social policy at the University of Pennsylvania
who researches violence prevention. Kim Gandy, president of the National Network to End Domestic Violence,
said it's critical for women attempting to leave an abusive partner to make a safety plan. Victims should reach out
to their local domestic violence coalition, she said, for assistance with planning and resources. uThere are
opportunities at many points along the line to evaluate risk factors and provide additional support and safety for
the survivor, so that she doesn't become a homicide victim," she said. This is Not a Love Story: America's Deadly
Domestic Violence Problem, by Melissa Jeltsen, The Huffington Post. https://testkitchen.huffingtonpost.com/this-
is-not-a-love-story/#
16
   The CDC analyzed the murders of w omen in 18 states from 2003 to 2014, finding a total of 10,018 deaths. OF
those. 55 percent were intimate partner violence-related, meaning they occurred at the hands of a former or
current partner ..." In 93 percent of those cases, the culprit was a current or former romantic partner. The report
also bucks the strangers-in-alleys narrative common to televised crime dramas; Strangers perpetrated just 16
percent of all female homicides..." https://www.theatlantic.com/health/archive/2017/07/homicides-
women/534306/



                                                                                                                  14




                                                                                          APPENDIX 0424
Case
Case 4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 FiledinonTXSD
                            30-1 Filed     01/16/19 in TXSD Page
                                                on 12/12/18 Page 15
                                                                 16 of
                                                                    of 24
                                                                       25




              It is my opinion that another indicator pointing to the identity of the killer of
      Tuyet Tran. is taken from a June 24, 2015 interview of ten-year-old _                                    _
      who gave a long and detailed account of his father's violent and angry history shared
      with CPS Officer Herron.                          reportedly stated that, "... his greatest fear
      is that his father is going to kill his mother." It is mv opin ion -                    fears came to
      fruition in the death of his mother - accordingly, I believe that Trang Vu kill Tuyet
      Tran.


              Domestic homicides have been called the most pred ictable and preventable
      of all homicides. According to experts, most of the domestic homicides have at least
      seven well known and common risk factors 17 that ended in death:

  •     the victim was separated from the person who killed her, or she was getting ready
        to separate from him

  •     the couple had a history of domestic violence

  •     the level of violence had been increasing

  •     the abuser had shown signs of obsessive behavior, including stalking the victim

  •     the person who killed their spouse was depressed

  •     in the past, the abuser had threatened to kill the victim


              By his own admissions Trang Vu acknowledged many of these factors were
      present in his relationship with his wife, with the exception that he never admitted to
      threatening to kill Tuyet.

              4. The murder of Tuyet Tran.

              On July 21, 2015, at approximately 11 :11 am, Tuyet Tran was found brutally
      beaten to death in her workplace. Signature Beauty, at 10800 Bellaire Blvd, Unit D.

17 Domestic Violence - Is There o Risk of Death, Western Centre for Research & Education on Violence Against

Women & Children (Reprinted from the Neighbours, Friends and Families Campaign): Common Risk Fact ors
outlined by the Domestic Violence Death Review Committee (DVDRC). http://makeitourbusiness.ca/warning-
signs/domestic-violence-is-t here-a-ri sk-of-death



                                                                                                                   15



                                                                                       APPENDIX 0425
Case
Case 4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 FiledinonTXSD
                            30-1 Filed     01/16/19 in TXSD Page
                                                on 12/12/18 Page 16
                                                                 17 of
                                                                    of24
                                                                       25




  The business location is found in the "Lion Square Plaza·. Ambulance crews
  responded to the site after Tuyet Tran had been found and the ambulance crew
  confirmed that she was dead.


           The Houston Police Department responded, and a large and intense
  investigation was initiated. A review of the report, known in Houston Police records
  as # 941745-15, indicated that the initial response was by marked uniformed officers
  who contacted supervisors and then the specialized Homicide Division Investigators,
  and Crime Scene Technicians were directed to the scene. Patrol Officers became
  involved to look for the dead woman's car. Resources within the Auto Theft Division
  of the Houston Police Department were utilized to start an electronic search of a "Lo-
  Jack" system on the missing car of the murder victim . Crime scene units were
  directed to the scene to help identify and secure evidence noted at the scene.


           HPD Homicide Investigators W .G. Gilbert and C. Liu were assigned the
  Homicide investigation, with numerous other officers having duties and assignments
  during the investigation. Another pair of Homicide Investigators, B. Tesfay and K.
  Ferguson, were notified and also came to the scene to help in the wide-ranging
  investigation. Investigator Liu would coordinate with the Harris County Medical
  Examiner's Office with that agency's involvement.


           I noted, with interest. that the first words uttered by Trang Vu to Investigator
  Gilbert, when Gilbert introduced himself were , "They think I killed my wife , but I did
  not kill my wife sir".   It was my observation over many crime scenes that most loved
  ones who have just learned of someone being mortally injured or hurt would want to
  know how they are and then, who did this. Trang Vu's immediate denial of
  complicity in the murder of Tuyet T ran was noted, and in my opinion indicative of
  guilt.




                                                  --------·------·-- -
                                                                                              16



                                                                        APPENDIX 0426
Case
Case 4:17-cv-02818
     4: 17-cv-02818 Document
                    Document38-47 FiledinonTXSD
                             30-1 Filed     01/16/19 in TXSD Page
                                                 on 12/12/18 Page 17
                                                                  18 of
                                                                     of 24
                                                                        25




        During the initial phases of the investigation it is noteworthy that the onsite
 supervisor, Officer W .G. Gilbert directed that Trang Vu be driven to the downtown
 HPD Headquarters to be interviewed as soon as possible.          Not all of next of kin,
 who have just learned of the death of a loved one, are immediately interviewed.
  That painful process can come later in the investigation, but Officer Gilbert felt an
  immediate interview was warranted and called for because of the suspicious actions
  of the husband.


         Officer Gilbert would note and document in his report, Trang said that he and
  his now dead wife were going through a divorce and that he, Trang, "had a hot
  temper. " Details of Trang telling CPS how he hit his wife when he was mad at her
  were shared with the Homicide investigator at that time as well .


         During the course of the law enforcement interview, and repeated in later
  interviews, Trang Vu told of his wife's business and an ongoing school and training
  session for paying students (apparently paid cash) that had taken place the day of
  the murder.    Towards the end of the day Trang Vu would tell of a black male
  walking into the shop and looking around and then turning around and walking out
  without saying anything to anybody. At that time the shop was occupied by Lucy
  and Kelvin (a couple from California), Trang Vu and Tuyet Tran. According to Vu , at
  the urging of Kelvin , Vu was told to go to his car and get his gun because of the
  actions of this black man. It is not clear to me at this point why Kelvin . a visitor from
  California, would know Trang Vu carried a gun. However, following Kelvin's
  suggestion, Vu claimed to have walked outside to his car and removed a pistol. Vu
  would claim he carried the pistol because some cars in the area had been broken
  into. He claimed to return to the shop where the four persons continued to count, "a
  bunch of cash, " with the pistol in his belt for protection.


         According to the police report. another person, Ana Hoa Tran. also saw a
  black male go into the front door of the Tuyet Tran's shop, as Ana was leaving the


---------
                                                                                            17



                                                                        APPENDIX 0427
 Case
 Case 4:17-cv-02818
      4:17-cv-02818 Document
                    Document38-47 FiledinonTXSD
                             30-1 Filed     01/16/19 in TXSD Page
                                                 on 12/12/18 Page 18
                                                                  19 of
                                                                     of 24
                                                                        25




  shop, around 7pm." It should be noted that restaurants are on each side of the nail
  shop of Tuyet Tran and customers come and go to these shops often.


         Developing a timeline would suggest that this unknown black male, seen by
  Ms. Ana Hoa Tran, was the same black man that caused Trang Vu to go to his car
  and get his gun. The time would have been around 7pm. The California couple
  continued their business of counting and separating money and then loading their
  luggage. There is no other indication that the black male referenced in the police
  report, had a connection to the crime scene, or murder of Tuyet Tran.


         Trang Vu claims that he helped Kelvin and Lucy load their luggage and he,
  Trang Vu, left the shop shortly afterwards and last saw Tuyet locking the door to the
   business. It is important to note that Tuyet Tran was found dead the next morning
   inside the unlocked store and that Trang Vu claimed that he did not leave shortly
  after 7 pm, but later.


         Robbins Mitchell would later report he thought Trang Vu got home that night
   sometime around 9 pm, about the time he, Mitchell, went to bed. It is about two
   miles from the Bellaire business to the home of Trang Vu and Tuyet Tran. In an
  August 21 , 2015 interview, Trang also estimated, "it was around 9:00 pm," when he
   got home. He claimed that he left, M
                                      around 8:00 pm." The timeframe between 8 pm
   and 9 pm is thought to be the timeframe that Tuyet Tran was beaten to death. It is
   my opinion that Trang Vu's whereabouts during this critical time is suspect at best.


         A witness was located that saw an Asian male leaving Tuyet's shop between
   8:00 and 8:15 pm. A police photospread, which included the photo of Trang Vu,
   was shown this possible witness (Michael To, a Vietnamese male). Mr. To could
   not, and did not, pick Trang Vu as the person seen leaving the shop.




------·--·--------··---~-- ...---·-      .. ~·- - -----·-
                                                                                          18



                                                                     APPENDIX 0428
Case
Case 4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 FiledinonTXSD
                            30-1 Filed     01/16/19 in TXSD Page
                                                on 12/12/18 Page 19
                                                                 20 of
                                                                    of24
                                                                       25




            Another noteworthy witness is Hai Pham. Pham is an old family friend of
     Trang and knows of his long-standing temper. He had been called numerous times
     by Tuyet Tran to "calm down" Trang Vu . Pham was also aware of "financial issues."
     Pham recognized that Trang Vu would lower his voice when Pham was in the area.
     Pham appears to be an older, person of respect in the Vietnamese community.


            Yet another noteworthy witness is Attorney at Law, Natalie Nguyen (Tammy
     Tran law firm) who told of a July 20, 2015 telephone conversation (the day before
     Tuyet Tran's murder) from Tuyet Tran . During that telephone conversation Tuyet
     Tran asked attorney Nguyen if she could get a Protective Order for her from her
     husband Trang Vu, because of her physical fear of him. Tuyet Tran told Ms. Nguyen
     several times that she was very scared of her husband and wanted help.


            Tuyet Tran would be brutally beaten to death the very next day, in a
     timeframe that Trang Vu cannot account for.


            In one of the most striking facts of this entire matter, Investigator Gilbert
     would retrieve a video from Hank's Cajun Restaurant, an adjoining business to Tuyet
     Tran 's shop . In the video (camera #7) Gilbert notes Tuyet Tran's vehicle to be
     driven from the parking lot at 10:31 pm.18 More noteworthy is the audio portion of
     the video that Gilbert reports he heard Tuyet screaming at 8:17 pm and then, after a
     jump in the video, he could hear her scream again at 8 :41 pm.                   Again, her death
     comes during the timeframe where Trang Vu is missing.                    The Vu home is only two
     (2) miles from the murder site.


             During the course of the investigation, I noted that Officer Gilbert arranged ,
     and Trang Vu agreed to take. a polygraph test. The test was administered on July
     29. 2015 by Examiner R. Montoya.


18
  It is my understanding that the t imestamp may be an hour off, so the actual time the car was moved may have
been 9:30 pm.

     ---    ·-··-·-·--···-- -··- ---- ··-··-----·----····- -·------           ----·- --
                                                                                                             19



                                                                                       APPENDIX 0429
Case
Case 4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 Filed
                            30-1 Fi led inonTXSD
                                             01/16/19 in TXSD Page
                                                  on 12/12/18 Page20
                                                                   21 of
                                                                      of 24
                                                                         25




            The results of the test showed deception, including in at least three of the
  relevant questions asked:


R4)      Did you plan with anyone to cause the death of your wife?
         Examinee·s answer:          No


RS)       Did you cause the death of your w ife?
         Examinee's answer:          No


R7)        Did you put any of your wife's cell phones in that trash can?
          Examinee's answer:         No


            It was the opinion of Mr. Montoya that Trang Vu was not being truthful in
  these very important and meaningful questions. When confronted about his
      apparent lies, Trang Vu would claim that he was very tired and could not continue.
      He was allowed to leave.


            In my 40 years of experience. 33 years of investigating murder cases,
      polygraph examinations are a valuable indicator of truth or deception.   Trang Vu
      failed a very comprehensive polygraph regarding his personal involvement in the
      murder - the display of deception is noteworthy.


            After a detailed and critical review of the Houston Police Murder Investigation,
      I found it to be complete and thorough. It appears to be methodical and follows the
      leads that are noted. The report indicated that many hours and many different
      persons and specialized groups were involved in this case. The case is still an
      active case according to the Houston Police Department, and it can only be hoped
      that Tuyet Tran will someday be afforded the justice she deserves.




                                                                                            20



                                                                           APPENDIX 0430
Case
Case 4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 FiledinonTXSD
                            30-1 Filed     01/16/19 in TXSD Page
                                                on 12/12/18 Page21
                                                                 22 of
                                                                    of 24
                                                                       25




         It is my opinion that as the investigation progressed, Trang Vu passed from a
  person of interest to the sole suspect in the death of his wife, Tuyet Tran.


         I have also noted that the suspect. Trang Vu. has changed his name to Itani
  LosAngel Milleni and has moved from the Houston area after relinquishing any
  parental rights. I have worked other criminal cases where suspects have changed
  or altered their names and moved from the area to avoid contact with the ongoing
  investigation.


         Trang Vu's temper and possible mental disfunction have been known and
  chronicled for over a decade and seem to have become worse.


         Trang Vu and Tuyet Tran had years of money problems and marital discord.
  Their union appears to have started in a loveless marriage that may have been a
  business agreement. Trang Vu's periodic unemployment and unfulfilled job status
  led him to use and abuse the cred it cards of Tuyet Tran and created more money
  issues. The $275,000 life insurance policy that was taken on Tuyet Tran and an
  equal one, or even a lesser one, was never purchased for Trang Vu. The renewal,
  after the payments lapsed only dealt with a policy for Tuyet, and not her husband.
  Tuyet Tran's murder came within a one-year timeframe of the renewal of the lapsed
  life insurance policy. It is unknown, by this author, if the insurance policy has a time
  restraint associated wit h payment claims on this policy. It is my opinion that the
  insurance money was one of the motivating factors leading to Tuyet Tran's death.


         I believe the legal issues with Child Protective Services and the removal of
  the children. during May, June. and July of 2015, may have spurned an opportunity
  for Tuyet Tran to finally leave the troubled marriage by separating from Trang Vu .
  The serious financial and marriage crisis potentially tipped into a volatile and deadly
  one, ending in a staged crime scene and murder. The thought of the $275,000
  windfall was the tipping point.



                                                                                         21



                                                                      APPENDIX 0431
Case
Case 4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 FiledinonTXSD
                            30-1 Filed     01/16/19 in TXSD Page
                                                on 12/12/18 Page22
                                                                 23 of
                                                                    of 24
                                                                       25




         Trang Vu was known to carry weapons capable of inflicting injury or death: he
  testified about owning a handgun (now in police custody) and also a hatchet that he
  kept within his reach under the driver's seat of his car. Interestingly, the hatchet
  Trang Vu testified that he kept in his car, was mysteriously missing from the vehicle
  when searched by Detective Gilbert soon after Tuyet Tran's body was discovered
  brutally beaten to death.


         Based on the description of the fatal wounds during the autopsy, and
  observations of photographs of the deadly skull-fracturing wounds to Tuyet Tran's
  head. it is my opinion that the murder weapon was probably a hammer/hatchet type
  of object. similar to what has been described as in Vu's possession prior to the
  murder. During my forty years as a police officer I noted that persons who carry
  guns, hammer/ hatchets. knifes. etc. within arm's reach in their car do so with the
  idea of using them as a weapon, and not just a convenient storage site.


         It is my opinion that the brutal beating type injuries sustained by Tuyet Tran
  are consistent with a crime of passion with anger at its base and cause.      A strong-
  armed robber would overpower the victim. grab or strike once. and leave quickly, not
  staying to act out a crime fueled by such anger. A robber's goal would be getting
  the money and flee quickly.


         It is my opinion that Tuyet Tran was killed in an apparent staged murder
  scene. The scene was designed to mislead the police into making them believe she
  had died at the hands of a botched robbery. The scene indicates that the killer
  broke her cell phones into pieces. Recovered broken pieces of the cell phone match
  the shape of the butt of the handgun carried and recovered from Trang Vu . Trang
  Vu had in depth computer and cell phone skills and would have known that the
  crushed and broken phones would have destroyed needed information . An attempt




---- -- - - -
                                                                                          22



                                                                      APPENDIX 0432
Case
Case 4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 Filed
                            30-1 Fi led inonTXSD
                                             01/16/19 in TXSD Page
                                                  on 12/12/18 Page 23
                                                                   24 of
                                                                      of 24
                                                                         25




 to put the phones in the bottom of the garbage can in another area away from the
 body and then covering them is noteworthy and suspect.


        It would be extremely rare for a strong-arm robber to bring a blunt object to
  use as a weapon in a business robbery. It would be unlikely that a strong-armed
  robber would take the time to purposefully break cell phones.


        A total of $19.00 cash currency was left sticking from the rear jean pockets of
 the murder victim . The money stuck out several inches and would have been easily
  seen. A strong-armed robber would not have left that money, because that is the
  very reason of his actions, the money.


        The victim's purse with credit cards, waHet and drivers license, and other
  identification was left in the open at the scene. A robber would have taken all of
  these items. along with the cell phones. which have intrinsic value with the data
  storage.


         I noted Tuyet Tran's vehicle was taken from the murder site and dumped
  approximately 2 blocks away from her murder site.       It is my opinion that a killer that
  needed transportation to flee his crime would not have stolen the vehicle of a woman
  he just murdered to drive only two blocks. Driving the car only two blocks would
  make it easier for Trang Vu to return to the scene and get his car to drive away. The
  broken window of the car may indicate some attempt to misguide the police with the
  idea that the break in was needed to get the car for an escape by a robber that had
  arrived without transportation. In this staged robbery, the killer had the keys and a
  broken window would not have been needed. Glass from the window was both
  inside and outside the vehicle , and occurred at the recover site, not the theft site.
  Experience shows a broken car window has the glass driven into the inside of the
  car. I believe the broken window was a misguided after thought in a staged event.




      ------·-------·-·----
                                                                                           23



                                                                        APPENDIX 0433
Case
Case 4:17-cv-02818
     4:17-cv-02818 Document
                   Document38-47 Filed
                            30-1 Fi led inonTXSD
                                             01/16/19 in TXSD Page
                                                  on 12/12/18 Page24
                                                                   25 of
                                                                      of 24
                                                                         25




        I reviewed the autopsy report of Tuyet Tran and noted at least 6 serious
 wounds to her head with resulting skull fractures.     Each of these wounds may have
  been fatal by themselves.    These wounds were directed to the front, side, and rear
  of the head and were from a source of deep anger and frenzy. The wounds of Tuyet
  Tran appear to come from an object like a hammer or a hatchet. A stranger, a
  strong-armed robber, would not have made these type injuries in a hurried botched
  robber. As a police officer for 40 years I never worked, caught. or knew of a
  robbery suspect who picked a hatchet or hammer as his weapon of choice.


         In a final analysis of the known facts of the death of Tuyet Tran , it is my
  opinion that Trang Vu did in fact kill his wife Tuyet Tran . I have come to that opinion
  by following the known facts and incidents and combined those with Trang Vu
  having the motive, the opportunity. and the personal demeanor to commit such a
  brutal and heinous crime. I believe the crime was driven by hate, anger, and the
  desire to cash in on a large life insurance policy.

  VI.    CONCLUSION AND SUMMARY OF OPINION

         After a lengthy review and study of the known facts of Tuyet Tran's death, it is
  my opinion that the totality of the above listed facts indicate that Trang Vu killed his
  wife, Tuyet Tran , in an explosion of uncontrolled anger and rage and now is trying to
  capitalize on his misdeeds by seeking to collect her death benefits.


         I reserve the right to supplement this report.




                                                                                             24



                                                                       APPENDIX 0434
